DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the application filed 03/13/2020.  Claims 1–19 are presently pending and are presented for examination.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710829140, filed on 09/14/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.
Claim Objections
Claims 1, 10 and 19 are objected to because of the following informalities:  Claim 1, last limitation, “…the plurality of different vehicle models shares…” should read --…the plurality of different vehicle models share--.  Similar issues exist for claims 10 and 19. 
Appropriate correction is required.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a process, which is a statutory category of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claim and the other claims recite a method comprising: determining a selected vehicle model, invoking a diagnostic module of a vehicle line as recited in independent claim 1.  
The claim recites additional elements of receiving a vehicle model selection instruction.  The receiving step is recited at a high level of generality (i.e. as a general means of gathering data for use in the determining and invoking steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.    
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving step was considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the receiving step is just a conventional data input into a device, and the specification does not provide any indication that the receiving is anything 
Accordingly, claim 1 is rejected under 35 U.S.C. § 101 because it is directed to an abstract idea without significantly more.
As per Claims 2-9.
Claims 2-9 depend upon claim 1, but fail to cure the deficiencies of claim 1 because these claims merely add to the abstract idea of claim 1 without adding significantly more to the abstract idea.  
Claim 2 adds the abstract idea of invoking the diagnostic module and the obtaining steps amount merely to data gathering. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 3 adds to the abstract idea by further limiting the configuration information recited in claim 2, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim 4 adds to the abstract idea by further limiting the configuration information recited in claim 3, but fail to add significantly more to the abstract idea itself.  Since these steps are 
Claim 5 adds the abstract idea of invoking the diagnostic module and the obtaining step amounts merely to data gathering. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 6 adds to the abstract idea by further limiting the sub-module recited in claim 5, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim 7 adds the abstract idea of invoking the diagnostic module and the loading and positioning steps amount merely to data gathering. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 8 adds to the abstract idea by further limiting the vehicle models and vehicle line recited in claim 1, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim 9 adds receiving steps which amount merely to data gathering and fails to add significantly more to the abstract idea.
Accordingly, claims 2-9 are also rejected under 35 U.S.C. § 101 because the claims are directed to an abstract idea without significantly more.
As per Claim 10.
Claim 10, an apparatus claim (data sharing apparatus), includes limitations analogous to claim 1 a process claim (a data sharing method), but adds a selection instruction receiving unit, a 
Accordingly, 10 is rejected under 35 U.S.C. § 101 because the claim is directed to an abstract idea without significantly more.
As per Claims 11-18.
Claims 11-18 depend upon claim 10, but fail to cure the deficiencies of claim 10 because these claims merely add to the abstract idea of claim 10 without adding significantly more to the abstract idea.  
Claim 11 adds the abstract idea of invoking the diagnostic module and the obtaining steps amount merely to data gathering. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 12 adds to the abstract idea by further limiting the configuration information recited in claim 11, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim 13 adds to the abstract idea by further limiting the configuration information recited in claim 12, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim 14 adds the abstract idea of invoking the diagnostic module and the obtaining step amounts merely to data gathering. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.

Claim 16 adds the abstract idea of invoking the diagnostic module and the loading and positioning steps amount merely to data gathering. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 17 adds to the abstract idea by further limiting the vehicle models and vehicle line recited in claim 10, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim 18 adds receiving steps which amount merely to data gathering and fails to add significantly more to the abstract idea.
Accordingly, claims 11-18 are also rejected under 35 U.S.C. § 101 because the claims are directed to an abstract idea without significantly more.
As per claim 19. 
Claim 19, an apparatus claim (mobile terminal), includes limitations analogous to claim 1 a process claim (a data sharing method), but adds a processor, a memory and instructions.  These generically recited computer elements do not add significantly more to the abstract idea because, they merely amount to implementing the abstract idea on a computer.
Accordingly, 19 is rejected under 35 U.S.C. § 101 because the claim is directed to an abstract idea without significantly more.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
a. 	diagnostic module in claims 1, 10 and 19;
b.	selection instruction receiving unit in claim 10;
c.	vehicle model determining unit in claim 10;
d.	first invoking unit in claim 10;
e.	global configuration file obtaining unit in claim 14;
f.	second invoking unit in claim 14;
g.	classification processing unit in claim 17.
There seems to be no structures recited in the specification for the above limitations.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “…to diagnose the selected vehicle model” which is ambiguous. The vehicle model is the name of a car product and sometimes a range of products, while it is not a vehicle itself. A vehicle can be diagnosed, but it is not clear how a “vehicle model” can be diagnosed. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b). The claim is interpreted by the examiner as “…to diagnose vehicles of the selected vehicle model” for the purpose of examination.
Claims 10 and 19 recite similar languages as claim 1 and are rejected for similar reasons above.
Claim limitation “diagnostic module” in claims 1, 10 and 19 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “diagnostic module” is recited in the claim as having the function of “to diagnose the selected vehicle model”. However, the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Claim limitations “selection instruction receiving unit”, “vehicle model determining unit” and “first invoking unit” in claim 10, “global configuration file obtaining unit” and “second invoking unit” in claim 14, “classification processing unit” in claim 17 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “unit” is recited in the claims as having the function of receiving a vehicle model selection instruction/determine a selected vehicle model/invoke a diagnostic module (claim 10), obtain a global configuration file/invoke a sub-module (claim 14) and performing classification processing (claim 17). However, the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-9 and 11-18 are rejected by virtue of the dependency on previously rejected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sonnenrein (US20040112124, hereinafter Sonnenrein), in view of Green (US20150317243, hereinafter Green). 
As to claims 1, 10 and 19, Sonnenrein teaches a data sharing method applied to a mobile terminal, a data sharing apparatus, and a mobile terminal, comprising: 
receiving a vehicle model selection instruction (See at least Sonnenrein Fig. 2 and para 0044, vehicle identification data transferred to the service center); 
See at least Sonnenrein Fig. 2 and para 0044, on the basis of the vehicle identification data, i.e. determining a selected vehicle model); and 
invoking a diagnostic module corresponding to the selected vehicle model according to the selected vehicle model, to diagnose the selected vehicle model (See at least Sonnenrein Fig. 2 and para 0044-0045, select, on the basis on the basis of the vehicle identification data, suitable diagnostic mechanisms and diagnostic parameters, the selected diagnostic mechanisms and diagnostic parameters are transferred to the vehicle).
Sonnenrein does not teach the diagnostic module is for a vehicle line and wherein the vehicle line comprises a plurality of different vehicle models, and the plurality of different vehicle models shares the diagnostic module of the vehicle line.
However, in the same field of endeavor, Green teaches a purchased diagnostic software can be configured to cover a range of makes and models of vehicles (see at least Green, para 0009).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus disclosed by Sonnenrein to include the diagnostic module is for a vehicle line and wherein the vehicle line comprises a plurality of different vehicle models, and the plurality of different vehicle models shares the diagnostic module of the vehicle line as disclosed by Green to enable lower cost mobile tools to be utilized with the diagnostic software (Green, para 0009).
Green further teaches a processor and a memory (see at least Green, Fig. 5 and related text) and a mobile terminal (see at least Green, the Abstract).
As to claims 2 and 11, Sonnenrein in view of Green teaches the method according to claim 1 and the apparatus according to claim 10, wherein the invoking a diagnostic module of a vehicle line corresponding to the selected vehicle model according to the selected vehicle model comprises: 
obtaining storage location information of the diagnostic module of the vehicle line corresponding to the selected vehicle model according to the configuration information, wherein the storage location information is used for indicating a storage location of the diagnostic module of the vehicle line (See at least Sonnenrein para 0029, service center identifies diagnostic mechanism and transfer them to motor vehicle); and 
invoking the diagnostic module of the vehicle line according to the storage location information (See at least Sonnenrein para 0029, transfer the diagnostic mechanism to the vehicle).
Yet, Sonnenrein modified by Green does not explicitly teach obtaining a configuration file of the selected vehicle model; obtaining, from the configuration file, configuration information of the selected vehicle model. 
However, Sonnenrein does teach the service center identifies suitable diagnostic mechanisms and transfer them to the vehicle (Sonnenrein, para 0029). Therefore, it would be obvious to one or ordinary art at the time the invention was filed that to “identify” the diagnostic mechanisms, the computing system of the service center could use a configuration file with configuration information to find the diagnostic mechanism similarly to the process of finding a document in the explorer of a common PC for the benefit of using a process built upon the generic existing art (Sonnenrein, para 0011).
As to claims 3 and 12, Sonnenrein in view of Green teaches the method according to claim 2 the apparatus according to claim 11. 
Sonnenrein further teaches wherein the configuration information comprises the storage location information of the diagnostic module of the vehicle line (See at least Sonnenrein para 0029, service center identifies diagnostic mechanism and transfer them to motor vehicle and transfer the diagnostic mechanism to the vehicle, i.e. the storage location information is used to “identify” and “transfer”). 
	Green further teaches version information of the diagnostic module of the vehicle line (see at least Green para 0133, version information are received from the application server, also see Fig. 17, step 1706, determine whether updates are available, i.e., version information)
See claim 1 above for rationale supporting obviousness, motivation and reasons to combine.
As to claims 4 and 13, Sonnenrein in view of Green teaches the method according to claim 3 the apparatus according to claim 12.
Green further teaches wherein the configuration information further comprises attribute information of the selected vehicle model (see at least Green para 0009, access to software for one or more makes, model years, manufacturing groups, i.e. attribute information).
As to claims 5 and 14, Sonnenrein in view of Green teaches the method according to claim 1 the apparatus according to claim 11.
Green further teaches wherein the invoking a diagnostic module of a vehicle line corresponding to the selected vehicle model comprises: 
see at least Green para 0096, diagnostic application includes integrated modules and extension modules; also see Abstract, subscription to the software enable the utilizing specific diagnostic functionality in an a la carte manner); and 
invoking a sub-module of the diagnostic module according to the global configuration file (see at least Abstract, subscription to the software enable the utilizing specific diagnostic functionality in an a la carte manner, also see para 0097).
As to claims 6 and 15, Sonnenrein in view of Green teaches the method according to claim 5 the apparatus according to claim 14.
Green further teaches wherein the sub-module comprises at least one program library file obtained through division according to a diagnostic function (see at least Green para 0097, utilizing specific diagnostic functionality in an a la carte manner, i.e. file obtained through division).
As to claims 8 and 17, Sonnenrein in view of Green teaches method according to claim 1 the apparatus according to claim 10.
Green further teaches performing classification processing according to at least one of a code reading manner, fault code translation, a maintenance guidance method and a vehicle model attribute, to set a correspondence between vehicle models and vehicle lines (see at least Green para 0009, access to software for one or more makes, models, model years or manufacturing groups, i.e. classification according to vehicle model attribute to set correspondence between vehicle model and vehicle line).
As to claims 9 and 18, Sonnenrein in view of Green teaches the method according to claim 1 the apparatus according to claim 10.

receiving a vehicle model selection instruction entered by a user; or 
receiving a vehicle model selection instruction sent by an external device (see at least para 0044-0045, vehicle identification data transferred to the service center, also see para 0018).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sonnenrein  in view of Green as applied in Claims 1 and 10 above, further in view of Wu (CN101561763, hereinafter Wu). 
As to claims 7 and 16, Sonnenrein in view of Green teaches the method according to claim 1 and the apparatus of 10. 
Sonnenrein modified by Green does not teach wherein the invoking a diagnostic module of a vehicle line corresponding to the selected vehicle model comprises: 
loading a dynamic library of the diagnostic module of the vehicle line, and obtaining a handle of the dynamic library; 
positioning an address of an entry-point function of the diagnostic module according to the handle, and obtaining a function pointer of the entry-point function; and 
invoking the diagnostic module according to the function pointer.
However, in the same field of endeavor, Wu teaches a handle of dynamic link library in the memory including dynamic link library file name, dynamic query interface function pointer of the link library file, dynamically connected with the starting address of the library in memory and a counter in the handle. The dynamic link library file name in the received load request to load. Handles stored in the library information including dynamic query interface function see at least Wu, para 0045-0054, translated version para 0058-0067, and Figs. 1-2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus disclosed by Sonnenrein and modified by Green to include loading a dynamic library of the diagnostic module of the vehicle line, and obtaining a handle of the dynamic library; positioning an address of an entry-point function of the diagnostic module according to the handle, and obtaining a function pointer of the entry-point function; and invoking the diagnostic module according to the function pointer as disclosed by Wu to provide a dynamic link library for loading multiple applications at the same time with no conflict (Wu, para 0004, translated version para 0007).
Conclusion
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/HONGYE LIANG/Examiner, Art Unit 3667        

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668